DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 95 (claim 9) in the reply filed on 4/4/2022 is acknowledged.
Original claims 9, 11-20, amended claim 10, (4/4/2022), and new claims 21-26,  (4/4/2022), are pending and under consideration by the Examiner.
	Claims 1-8 have been canceled.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 6/17/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4a.	Claims 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 12-16 are directed to a correlation between a protein level, i.e., IL-19, and a disease state.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons.  
The preamble and step in claim 12 describe a correlation or relationship between the presence of IL-19 in a patient’s sample and the presence of or risk of an autoimmune-mediated disease in the patient. This limitation sets forth a judicial exception, because this type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc. Additionally, this step could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams). Thus, the claim is directed to at least one exception (Step 2A: YES), which may be termed a law of nature, an abstract idea, or both.
Furthermore, the claim fails to recite additional elements that amount to "significantly more" than a judicial exception. Claim 1 in Example 29, (Life Sciences, Example 29, on page 11, published by the USPTO in May 2016), drawn to "A method of detecting JUL-1 in a patient, said method comprising:
(a) Obtaining a plasma sample from a human patient; and
(b) Detecting whether JUL-1 is present in the plasma sample by contacting the plasma sample with an anti-JUL-1 antibody and detecting binding between JUL-1 and the antibody”, recites a series of steps or acts, including detecting the presence of JUL-1 in a plasma sample and is patent eligible because the claim is directed to a process, which is one of the statutory categories of invention (Step 1: YES).  The claim is not directed to any judicial exception. The claim recites steps of obtaining a plasma sample from a patient (step a) and detecting whether JUL-1 is present in the plasma sample by contacting the plasma sample with an anti-JUL-1 antibody and detecting resultant binding between JUL-1 and the antibody (step b). These steps do not recite or describe any recognized exception. See, e.g., Mayo Collaborative Svcs. v. Prometheus Labs., 132 S. Ct. 1289, 1297 (2012). Accordingly, the claim is not directed to an exception (Step 2A: NO), and is eligible.  Although nature-based product limitations are recited in the claim (e.g., the plasma sample and JUL-1), analysis of the claim as a whole indicates that the claim is focused on a process of detecting whether JUL-1 is present in a plasma sample, and is not focused on the products per se. Thus, there is no need to perform the markedly different characteristics analysis on the recited nature-based product limitations. In addition, note because the analysis of this claim ends with eligibility at Step 2A, the Step 2B analysis does not need to be performed, and to evaluate the significantly more considerations for this claim is not required. 
	Instant claim 12, is similar to ineligible claim 2 in Example 29, drawn to “A method of diagnosing julitis in a patient, said method comprising: 
(a) obtaining a plasma sample from a human patient; 
(b) detecting whether JUL-1 is present in the plasma sample by contacting the plasma sample with an anti-JUL-1 antibody and detecting binding between JUL-1 and the antibody; and 
(c) diagnosing the patient with julitis when the presence of JUL-1 in the plasma sample is detected”.
Instant claim 12 recites a series of steps or acts, including detecting the presence of IL-19 in a patient sample. Thus, the claim is directed to a process, which is one of the statutory categories of invention (Step 1: YES). The claim is analyzed to determine whether it is directed to any judicial exception. The preamble of claim 12 recites “…further comprising the step of diagnosing the patient….” which encompasses diagnosing the patient with an immune-mediated disease when IL-19 in the patient sample is detected as above a “reference value”, which describes a correlation or relationship between the presence of IL-19 polypeptide in a patient’s sample and the presence of an immune-mediated disease in the patient. This limitation sets forth a judicial exception, because this type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo). Additionally, this step could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams). Thus, the claim is directed to at least one exception (Step 2A: YES), which may be termed a law of nature, an abstract idea, or both. Therefore, the “diagnosis” step in the preamble of the claim recites an exception because the recited correlation is a law of nature because it is a consequence of a natural process in the body, and the critical thinking step is an abstract idea similar to those found by the courts to be an exception. Also, the additional elements in claim 16 do not amount to significantly more, in this case, because they merely add well-understood, routine and conventional activities that do not impose meaningful limits on the law of nature.
Although claim 12 recites several nature-based product limitations (e.g., the patient sample and IL-19 polypeptide), the claim as a whole is focused on a process of detecting and determining whether IL-19 polypeptide is present in a patient sample, and is not focused on the products per se. Besides the law of nature, the claim recites additional steps of detecting and measuring IL-19 polypeptide in the patient sample. Obtaining a sample in order to perform tests is well-understood, routine and conventional activity for those in the field of diagnostics. Further, the step is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., a mere data gathering step necessary to use the correlation. Detecting whether IL-19 is present in the patient sample merely instructs a scientist to use the recited detection technique with any generic, for example, antibody probe to detect IL-19 polypeptides. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to Applicants invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting a protein using an antibody to that protein. Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and detecting steps does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014)). 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not invoke any of the considerations that courts have identified as providing significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself (Step 2B: NO). The claim is not patent eligible. 
For these reasons, claims 12-16 are rejected under 35 USC 101 as being directed to non-statutory subject matter  because they are not drawn to eligible subject matter as they are directed to a law of nature and an abstract idea without significantly more.

4b.	Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 11, line 3 and line 5, recites “as used in” and there are no provisions for "a use" in the statutes. It is suggested that the claim be amended to delete the recitation of "as used in" to obviate this rejection.

Claim Rejections - 35 USC § 112(a), lack of written description
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5a.	Claims 9-26, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant has claimed a genus of antibodies that are recited as having the function of binding IL-19 in the claimed method. However, independent claim 9 recites that the first antibody binds a first epitope in IL-19 rather than the amino acid sequence of the CDRs or the heavy and light chain of the antibody which binds IL-19. Similarly, claim 10 recites the second antibody which binds to a “second epitope” in IL-19 rather than the amino acid sequence of the CDRs or the heavy and light chain of the antibody which binds IL-19.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3). 
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002).  Recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it.  As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure).  Appellant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds) does not provide evidence of possession of the antibody itself. 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.
It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states:
“In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody (i.e. a VH and a VL), each of which comprises three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves. 
Artisans are well aware that knowledge of a given antigen (for instance IL-19) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al. teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014)”. 
An antibody is typically a complex made up of two copies of a heavy and light chain, and independent claim 19 explicitly requires the claimed genus of antibodies to have a heavy and a light chain.  The claimed antibodies are not limited to a single pair of sequences such that any and all functional properties are necessarily intrinsically linked to said sequences.  Indeed, the Courts have long ruled that products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties of the antibodies Applicant discloses and/or claims are necessarily present.  However, Applicant’s claimed invention is not a precise chemical structure but rather a genus of antibodies that bind IL-19 in the claimed method.  Inspection of claims 9-20 under examination reveals that none of them require the claimed antibodies to comprise six CDR sequences which are fully defined, such as by reference to a deposited clone name or by recitation of six non-degenerate SEQ ID numbers, and as evidenced by Janeway the art generally recognizes that it is the structure of the CDRs which gives rise to functional properties such as binding to antigen.  Instead, independent claim 9 recites specific residues that must be present in the epitope of IL-19.  
As such there is no evidence in the specification linking the functional properties recited in the instant claims to the breadth of structures encompassed by the instant claims, especially given that the specification does not disclose a working example demonstrating that an antibody as recited in independent claim 9 actually has the recited properties, let alone sequences encompassing mutagenesis at multiple unspecified locations including within the CDRs themselves.  As such, there is no demonstration that the structures as recited in the instant claims are correlated with the function of IL-19 antigen binding.  Therefore, in view of all of the above, artisans would reasonably conclude that Applicant was not in possession of the invention as presently claimed at the time the instant application was made.
Furthermore, claim 12, recites the limitation “diagnosing the patient….at risk for or at risk of symptoms relating to an immune-mediated disease”. To demonstrate possession of a method as recited, what is required is an established nexus between the steps in the method and a beneficial result consequent thereto.  Such a nexus can be established by the presentation of evidence demonstrating that in the claimed method of diagnosis of a particular disease or disorder is known to be reasonably predictive of result as recited in the claim. The instant specification fails to show possession of the claimed method as of the effective filing date of the instant application because it provides none of this.  
As stated in M.P.E.P. § 2163(II)(A)(3), a specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321, 1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention cannot be predicted by merely reviewing diagrams or illustrations.  To demonstrate the reduction to practice of a method as recited in claim 12 requires a working embodiment. In the instant case, Applicant has not provided such.  Consequently, Applicant has failed to demonstrate possession of the claimed method as of the earliest effective filing date of the instant application.
With respect to the demonstration of a reduction to practice of a generic invention, MPEP 2163(II)(A)(3)(ii) states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  
The above position is further supported by In re Clarke, 148 USPQ 665, (CCPA 1966), which held that;
“It appears to be well settled that a single species can rarely, if ever, afford support for a generic claim.  In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.21 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of a small genus such as halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably large number of reductions to practice would probably be necessary.”
In the instant case, Applicant has failed to describe a reduction to practice of a method of diagnosis as recited in claim 12.  
Claim rejections-35 USC § 112, second  paragraph
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6a.	Claims 9-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 9 is vague and indefinite for several reasons.
	Claim 9, lines 1-2, is vague and indefinite because it recites “patient sample” which is confusing because it is unclear what this sample is. Is the sample a specific tissue sample, urine, blood, plasma, or serum sample?
Claim 9 recites the limitation "a first antibody" in line 2.  It is unclear what the structure of this antibody is.
Claim 9, lines 5-7, is vague and indefinite because it recites “first epitope region of IL-19 comprises a group of amino acids within residues 95- 102; 90-100; 67-75; 125-136; 42-60; 90-107; 149-160; 67-75 and 125-136; or 42-60, 90-107 and 149-160 of human IL-19 as given by SEQ ID NO. 1”, however, it is unclear what the IL-19 antibody structure is that binds to IL-19. The metes and bounds of the  “first epitope region” are unclear. It is suggested that the claim be amended to recite the specific “first antibody” recited in claim 21 to obviate this rejection. 
Claim 9 is vague and indefinite because it fails to recite a results step.
Claim 10 is vague and indefinite for several reasons.
Claim 10, lines 5-6, is vague and indefinite because it recites “binding a second epitope region of IL-19”. The metes and bounds of this  “second epitope region” are unclear. It is suggested that the claim be amended to recite the specific “second antibody” recited in claim 22 to obviate this rejection. 
Claim 10 is rejected as vague and indefinite because it recites “detectable label”. This rejection can only be obviated by reciting what the “detectable label” is, and for which limitation there is a basis in the instant specification.
Claim 11, line 2, is indefinite because it recites “control standard”.  It is unclear what the metes and bounds of this term are. This rejection can only be obviated by reciting what the “control standard” is, and for which limitation there is a basis in the instant specification.
	Claim 12 is vague and indefinite for several reasons.
Claim 12 is vague and indefinite because it recites “an immune-mediated disease”. This rejection can only be obviated by reciting what the “immune-mediated disease” is, and for which limitation there is a basis in the instant specification.
Claim 12 is vague and indefinite because it recites “as above a reference value”.  The metes and bounds of the term “reference value” are unclear. This rejection can only be obviated by reciting what the “immune-mediated disease” is, and for which limitation there is a basis in the instant specification.
Claim 13 is vague and indefinite because it recites “detectable signal”. It is unclear what this detectable signal is. 
Claim 14 is vague and indefinite because it recites “approximately 0.21 pg/mL”. It is unclear if this limitation encompasses “0.1 pg/mL”, “0.5 pg/mL” or even “1 pg/mL”.  This rejection can only be obviated by reciting the specific reference level, and for which limitation there is a basis in the instant specification.
Claim 15 is vague and indefinite because it recites “Ps0, AD, PsA”. It is unclear what these acronyms encompass. The full meaning of acronyms should be recited at their first recitation in a claim.
Claim 16 is vague and indefinite for several reasons.
Claim 16 is vague and indefinite because it recites “Ps0, AD, PsA”. It is unclear what these acronyms encompass.
Claim 16, line 3, is vague and indefinite because it recites “with a therapeutic targeting…”. It is unclear what the “therapeutic” is.
Claim 18, line 4, is vague and indefinite because it recites “wherein the second epitope region of IL-19 comprises a different group of amino acids …”. It is unclear what the “different group of amino acids is”. This rejection can only be obviated by reciting the specific amino acids to which the second antibody binds to and for which limitation there is a basis in the instant specification.
Claim 19 is vague and indefinite because it recites “partially overlaps”. It is unclear what this limitation encompasses and what amino acids “partially” overlap.
Claim 20 is vague and indefinite because it recites “does not overlap”. It is unclear what this limitation encompasses and what amino acids do not overlap.
Claims 17, and 21-26 are rejected as vague and indefinite insofar as they depend on the above rejected claims for their limitations.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7a.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/168788 (‘788) in view of WO 2013/143026 (‘026).
WO 2014/168788 teaches a method of detecting IL-19 in a sample comprising the steps of contacting the sample with a first antibody which binds at a specific location and detecting antibody binding with a second antibody (which binds at a different location) comprising a detectable label and detecting a signal provided by said detectable label of the second antibody contacting the sample (pages 20-21, [0062]-[0063], claim 5). The reference is silent with respect to the first antibody binding at a location comprising amino acid residues 42-60 in SEQ ID NO:1.
WO 2013/143026 teaches a 10 amino acid fragment (SEQ ID NO: 35621; QEIKRAIQAK) that has 100% homology to amino acids residues 42-52 in SEQ ID NO:1 of human IL-19 and an antibody that binds to this sequence (see abstract; [00108]-[00112]; Example 2, [00234]-[00237]; SEQUENCE COMPARION “A” below). 
Therefore, at the time the instant invention was made, it would have been prima facie obvious to a person of ordinary skill in the art to modify the method as taught by ‘788 and use the antibody that binds amino acids 42-52 in SEQ ID NO:1 of  human IL-19 as taught by ‘026 to detect IL-19 in the sample. Even though the peptide in ‘026 is a shorter peptide (amino acid residues 42-52 of SEQ ID NO:1” compared to amino acids 42-60 in SEQ IDNO:1 (as claimed in claim 9), the prior art antibody would inherently bind to the shorter peptide of amino acid residues 42-52 in SEQ ID NO:1. The motivation for doing so would have been the teaching of ‘026 that teaches antibodies that bind to IL-19 (see pages 52-55).  Therefore, the claimed method is not directed to a new method, it consists of the same method as described by the combination of references.
 To combine the teachings of ‘788 and ‘026, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results would have been obvious to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known compositions that is ready for improvement to yield predictable results. The claimed invention is obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Therefore, the combined teachings of ‘788 and ‘026 render obvious claims 9-10.

SEQUENCE COMPARISON “A”
RESULT 272
BAU30811
ID   BAU30811 standard; peptide; 10 AA.
XX
AC   BAU30811;
XX
DT   21-NOV-2013  (first entry)
XX
DE   Antibody library construction-related epitope, SEQ:35621.
XX
KW   antibody identification; biochip; epitope; peptide library; screening.
XX
OS   Unidentified.
XX
CC PN   WO2013143026-A1.
XX
CC PD   03-OCT-2013.
XX
CC PF   31-MAR-2012; 2012WO-CN000430.
XX
PR   31-MAR-2012; 2012WO-CN000430.
XX
CC PA   (ABMA-) ABMART SHANGHAI CO LTD.
XX
CC PI   Li Y,  Meng X,  Wang X;
XX
DR   WPI; 2013-Q09318/67.
XX
CC PT   Identifying an antibody to a target comprises providing for an antibody 
CC PT   library obtained from a mammal whose immune system has not been 
CC PT   stimulated by a target exogenously, and contacting the target with the 
CC PT   antibody library.
XX
CC PS   Example 2; SEQ ID NO 35621; 95pp; English.
XX

XX
SQ   Sequence 10 AA;

  Query Match              8.4%;  Score 10;  DB 20;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QEIKRAIQAK 10
              ||||||||||
Db          1 QEIKRAIQAK 10



Conclusion 
Claims 9-26 are rejected.

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646